Illinois Official Reports
                                            Appellate Court



                         Carter v. Illinois Workers’ Compensation Comm’n,
                                    2014 IL App (5th) 130151WC




Appellate Court              JACK CARTER, Appellant, v. THE ILLINOIS WORKERS’
Caption                      COMPENSATION COMMISSION et al. (Old Ben Coal Co./Horizon
                             Natural Resources, Appellee).


District & No.               Fifth District
                             Docket No. 5-13-0151WC


Filed                        June 9, 2014


Held                         In claimant coal miner’s action under the Workers’ Occupational
                             Diseases Act where the medical evidence showed that claimant was
(Note: This syllabus
                             diagnosed with chronic obstructive pulmonary disease (COPD), the
constitutes no part of the
opinion of the court but     arbitrator’s finding that the claim was barred by the three-year statute
has been prepared by the     of limitations applicable to diseases other than coal workers’
Reporter of Decisions        pneumoconiosis was affirmed, notwithstanding his contention that the
for the convenience of       five-year statute of limitations applicable to coal workers’
the reader.)                 pneumoconiosis applied, since applying the five-year statute to only
                             claims for coal workers’ pneumoconiosis and not claims for COPD
                             arising from exposure to coal dust does not treat “similarly situated”
                             individuals differently, especially when the conditions involve
                             different disease processes affecting different parts of the lung, and the
                             five-year statute did not mention COPD.




Decision Under               Appeal from the Circuit Court of Randolph County, No. 11-MR-25;
Review                       the Hon. Richard A. Brown, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Darrell Dunham, of Darrell Dunham & Associates, of Carbondale, for
     Appeal                   appellant.

                              Cheryl L. Intravaia, of Feirich/Mager/Green/Ryan, of Carbondale, for
                              appellee.




     Panel                    PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                              court, with opinion.
                              Justices Hoffman, Hudson, Harris, and Stewart concurred in the
                              judgment and opinion.




                                               OPINION

¶1         The claimant, Jack Carter, filed a claim against Old Ben Coal Co./Horizon Natural
       Resources (the employer) under the Workers’ Occupational Diseases Act (the Act) (820 ILCS
       310/1 et seq. (West 2008)) alleging coal workers’ pneumoconiosis and claiming a last
       exposure date of September 24, 2004. Medical evidence presented at the hearing indicated that
       the claimant was diagnosed with chronic obstructive pulmonary disease (COPD) caused in
       part by exposure to coal dust but was not diagnosed with coal workers’ pneumoconiosis. The
       arbitrator found that the claimant’s claim was time-barred because it was not filed within the
       three-year statute of limitations applicable to claims alleging occupational diseases other than
       coal workers’ pneumoconiosis. See 820 ILCS 310/6(c) (West 2008).
¶2         The claimant appealed the arbitrator’s decision to the Illinois Workers’ Compensation
       Commission (the Commission), arguing that the arbitrator erred by applying the Act’s
       three-year statute of limitations to the claimant’s claim rather than the five-year statute of
       limitations governing claims for disability caused by “coal miners pneumoconiosis.” The
       Commission unanimously affirmed the arbitrator’s decision.
¶3         The claimant then sought judicial review of the Commission’s decision in the circuit court
       of Randolph County, which confirmed the Commission’s ruling. The claimant filed a motion
       to reconsider the court’s ruling in which he argued for the first time that the “statutory scheme
       devised by the Illinois legislature” (i.e., the legislature’s enactment of a five-year statute of
       limitations for “coal miners pneumoconiosis” and a three-year statute of limitations for other
       pulmonary conditions like COPD) “violates the Equal Protection Clause of the Illinois
       Constitution.” The circuit court denied the claimant’s motion to reconsider. This appeal
       followed.

¶4                                             FACTS
¶5        For more than 22 years, the claimant worked for the employer as a coal miner. Although he
       spent one year working above ground, 90% percent of his career with the employer was spent


                                                   -2-
       underground. During his employment, the claimant was exposed to coal dust both
       underground and above ground. During the dustiest conditions he encountered underground,
       the claimant could only see 10 to 15 feet in front of him. In lighter dust he could see
       approximately 30 to 40 feet.
¶6         The employer’s mine closed on September 24, 2004. That was the claimant’s last day at the
       mine and his last exposure to coal dust. Before his last day, the claimant told two foremen that
       he was having breathing problems. He said that he was experiencing “congestion.” He did not
       mention that he thought he had black lung or coal workers’ pneumoconiosis.
¶7         On September 3, 2008, the claimant filed an application for adjustment of claim with the
       Commission seeking benefits under the Act for heart, lung, and breathing problems (including
       pneumoconiosis) caused by exposure to coal dust, rock dust, fumes, and vapor during the
       course of his employment. On December 15, 2008, the claimant filed a claim under the federal
       Black Lung Benefits Act (30 U.S.C. § 901 et seq. (2006)).
¶8         The claimant’s union recommended that the claimant be evaluated by Dr. William Houser,
       who is board certified in internal medicine and pulmonary disease. On February 16, 2009, Dr.
       Houser examined the claimant in connection with the claimant’s federal claim for black lung
       benefits. The claimant told Dr. Houser that he had smoked 1½ packs of cigarettes per day from
       age 16 through age 30. Dr. Houser noted that the claimant rode his bicycle up to 10 miles per
       day, 3 times per week in the summertime. An X-ray of the claimant’s chest was interpreted as
       negative for coal workers’ pneumoconiosis by Dr. Daniel Whitehead, a B-reader. The
       claimant’s arterial blood gas testing levels were normal. However, a spirometry revealed mild
       obstruction in the claimant’s airways, primarily in his small airways.
¶9         Dr. Houser diagnosed mild COPD and arterial sclerotic heart disease with an “age
       indeterminate anteroseptal myocardial infarct.”1 Dr. Houser opined that the claimant’s COPD
       was secondary to the inhalation of coal and rock dust during his work as a coal miner and his
       smoking history. Dr. Houser opined that the claimant’s arterial sclerotic heart disease was
       secondary to the claimant’s cigarette smoking and possibly also to hereditary factors. Dr.
       Houser did not diagnose coal workers’ pneumoconiosis.
¶ 10       On March 23, 2009, the United States Department of Labor (the DOL) issued a “Schedule
       for Submission of Additional Evidence” (the SSAE) in connection with the claimant’s federal
       claim for black lung benefits. The SSAE indicated that: (1) the claimant did not have
       pneumoconiosis caused by exposure to coal mine dust; and (2) the claimant did not have a
       totally disabling respiratory or pulmonary impairment caused in part by pneumoconiosis. On
       June 23, 2009, the DOL issued a “Proposed Decision and Order” denying benefits and finding
       that “the evidence does not show that the [claimant] has pneumoconiosis (black lung disease).”
¶ 11       In the instant case, the claimant introduced into evidence the expert report of Dr. Lawrence
       Mayer, a physician who holds a Ph.D. in epidemiology. Dr. Mayer opined that the claimant’s
       claim should be governed by the Act’s five-year statute of limitations for claims involving coal
       workers’ pneumoconiosis, rather than the three-year statute of limitations for other claims
       brought under the Act. Dr. Mayer acknowledged that coal workers’ pneumoconiosis and

           1
            A “myocardial infarction,” commonly known as a heart attack, is a heart problem where part of the
       heart muscle dies and scars due to poor blood supply. When the patient suffers an “anteroseptal”
       infarction, the tissue damage is centered around the anteroseptal wall, the area between the left and
       right ventricles.

                                                     -3-
       COPD affected different parts of the lungs. Specifically, he noted that pneumoconiosis
       involved scarring (fibrosis) on the lung tissue, whereas COPD involved damage to the broncho
       trachea tree. However, Dr. Mayer stated that, like coal workers’ pneumoconiosis, COPD could
       be caused by long-term exposure to coal dust. He also noted that both conditions can
       significantly impair lung function and can result in death. Dr. Mayer concluded that there was
       “no evidence to support the suggestion that [coal workers’ pneumoconiosis is] a more
       destructive disease than COPD.” Based on these conclusions (which were drawn from Dr.
       Mayer’s review of the relevant medical literature), Dr. Mayer opined that “from a medical and
       scientific viewpoint, no distinction should be made legally between a disease process that
       directly attacks the lung tissue [pneumoconiosis] *** and one that attacks that part of the lung
       that permits airflow in and out of the lung [COPD].” In other words, Dr. Mayer opined that no
       distinction should be drawn between coal workers’ pneumoconiosis and COPD for purposes of
       applying a statute of limitations. He suggested that the distinction between the two conditions
       reflected in the Act’s statute of limitations “has to be the product of thinking that COPD can
       never exist in a coal miner unless [there] is evidence that he or she has [pneumoconiosis],” a
       belief which, according to Dr. Mayer, has been proven false.
¶ 12        The arbitrator denied the claimant’s claim as untimely. The arbitrator noted that the statute
       of limitations for claims filed under the Act (820 ILCS 310/6(c) (West 2008)) requires an
       employee to file his claim within three years of the last date of exposure or within two years of
       the last payment of compensation. The arbitrator observed that “the sole exceptions to [this]
       statutory requirement are for claims of coal workers’ pneumoconiosis and radiological
       exposure, which allow for filing periods of five years and twenty-five years, respectively.” The
       arbitrator found that there was no evidence of coal workers’ pneumoconiosis or radiological
       exposure in this case, and no evidence that the claimant received any compensation from the
       employer after September 24, 2004 (the claimant’s last date of exposure to coal dust).
       Accordingly, because the claimant filed his claim more than three years after his last date of
       exposure, the arbitrator found that the claim was time-barred under section 6(c) of the Act and
       found all remaining issues moot.
¶ 13        The claimant appealed the arbitrator’s decision to the Commission, arguing that the
       arbitrator erred by applying the Act’s three-year statute of limitations to his claim rather than
       the five-year statute of limitations governing claims for disability caused by “coal miners
       pneumoconiosis.” Citing Dr. Mayer’s opinion, the claimant maintained that “the medical
       literature establishes that COPD caused by exposure to coal dust is a form of *** coal workers’
       pneumoconiosis” and that his claim should therefore be governed by the five-year statute of
       limitations. The Commission rejected this argument. The Commission “view[ed] itself as
       bound by the specific language of Section 6(c),” which “contains no specific reference to
       COPD and does not define coal workers’ pneumoconiosis so as to include COPD.” Based upon
       Dr. Houser’s diagnosis and opinions, the Commission found that the claimant’s “occupational
       disease claim for COPD is governed by the three-year statute of limitations and was thus not
       timely filed.” The Commission denied the claimant’s claim on that basis and found all
       remaining issues moot.
¶ 14        The claimant then sought judicial review of the Commission’s decision in the circuit court
       of Randolph County, which confirmed the Commission’s ruling. The circuit court found that
       there was “insufficient evidence” for the court to find that “the [COPD] which the claimant
       suffers can be considered coal miner’s pneumoconiosis.” The claimant subsequently filed a


                                                   -4-
       motion to reconsider the court’s ruling in which he argued for the first time that the “statutory
       scheme devised by the Illinois legislature” (i.e., the legislature’s enactment of a five-year
       statute of limitations for “coal miners pneumoconiosis” and a three-year statute of limitations
       for other pulmonary conditions like COPD) “violates the Equal Protection Clause of the
       Illinois Constitution.” The circuit court held that the evidence to support the claimant’s equal
       protection claim was “insufficient” and denied the claimant’s motion to reconsider. This
       appeal followed.

¶ 15                                             ANALYSIS
¶ 16                                1. The Governing Limitations Period
¶ 17       The claimant argues that the Commission erred in applying the Act’s three-year statute of
       limitations to his claim, rather than the Act’s five-year limitations period governing claims for
       disability caused by “coal miners pneumoconiosis.” The claimant contends that the phrase
       “coal miners pneumoconiosis” in section 6(c) of the Act should be interpreted to include
       COPD caused by exposure to coal dust. This argument turns on an issue of statutory
       construction, a question of law which we review de novo. Gruszeczka v. Illinois Workers’
       Compensation Comm’n, 2013 IL 114212, ¶ 12; Wal-Mart Stores, Inc. v. Industrial Comm’n,
       324 Ill. App. 3d 961, 965 (2001).2
¶ 18       The primary rule of statutory construction is to ascertain and give effect to the intent of the
       legislature. Gruszeczka, 2013 IL 114212, ¶ 12. The language used in the statute is normally the
       best indicator of what the legislature intended. Id. Each undefined word in the statute must be
       given its ordinary and popularly understood meaning. Id.; see also Texaco-Cities Service
       Pipeline Co. v. McGaw, 182 Ill. 2d 262, 270 (1998). Words and phrases must not be viewed in
       isolation but must be considered in light of other relevant provisions of the statute. Gruszeczka,
       2013 IL 114212, ¶ 12; Midstate Siding & Window Co. v. Rogers, 204 Ill. 2d 314, 320 (2003). If
       the meaning of an enactment is unclear from the statutory language itself, the court may look
       beyond the language employed and consider the purpose behind the law and the evils the law
       was designed to remedy as well as other sources, such as legislative history. Gruszeczka, 2013
IL 114212, ¶ 12. However, where the statutory language is clear, it will be given effect without
       resort to other aids for construction. Id.; see also Hollywood Casino-Aurora, Inc. v. Illinois
       Workers’ Compensation Comm’n, 2012 IL App (2d) 110426WC, ¶ 16.
¶ 19       Section 6(c) of the Act provides, in relevant part:



           2
             Although the employer concedes that the “interpretation of the statute of limitations found at 820
       ILCS 310/6(c)” is subject to de novo review, it argues that we should apply a “clearly erroneous”
       standard of review to the Commission’s “ultimate conclusion [as] to the facts in this case.” In support of
       this argument, the employer cites Dodaro v. Illinois Workers’ Compensation Comm’n, 403 Ill. App. 3d
538, 544-45 (2010). Dodaro involved a two-step analysis which required us to apply two standards of
       review: first, we reviewed the Commission’s interpretation of the meaning of a statutory exclusion de
       novo; second, we reviewed the Commission’s application of the statutory exclusion to the facts
       presented in that case under a more deferential “clearly erroneous” standard. Dodaro is inapposite.
       Unlike the situation presented in Dodaro, the facts essential to our analysis in this case are undisputed,
       and the case turns on a pure issue of statutory construction. Thus, our review is de novo. Dodaro, 403
Ill. App. 3d at 544-45.

                                                       -5-
               “In any case, other than injury or death caused by exposure to radiological materials or
               equipment or asbestos, unless application for compensation is filed with the
               Commission within 3 years after the date of the disablement, where no compensation
               has been paid, or within 2 years after the date of the last payment of compensation,
               where any has been paid, whichever shall be later, the right to file such application shall
               be barred.” 820 ILCS 310/6(c) (West 2008).
       In 1973, the legislature amended section 6(c) by prescribing a five-year limitations period “in
       cases of disability caused by coal miners pneumoconiosis.”3 As noted, the claimant argues that
       the phrase “coal miners pneumoconiosis” in section 6(c) should be interpreted to include
       COPD caused by exposure to coal dust.
¶ 20       We disagree. By its plain terms, the five-year limitations period prescribed by section 6(c)
       applies only to claims for disability caused by “coal miners pneumoconiosis.” It does not
       reference COPD. Nor does it apply to all disabilities or respiratory conditions caused by
       exposure to coal dust. To the contrary, it applies only to claims for disability caused by one
       specific medical condition, “coal miners pneumoconiosis.” Had the legislature intended to
       include claims for COPD within the five-year limitations period prescribed in section 6(c), it
       could have explicitly referenced COPD in that provision. Alternatively, it could have drafted
       the provision broadly to include all disabilities or respiratory conditions caused by “exposure
       to coal dust,” as it did for other types of occupational disease claims.4 It did neither. Instead,
       the legislature decided to apply the five-year limitations period only to claims for disability
       caused by “coal miners pneumoconiosis.” Accordingly, by its plain language, section 6(c)’s
       five-year limitations period does not apply to disabilities caused by any other conditions, not
       even to other respiratory diseases that can be caused in part by exposure to coal dust, like
       COPD.5 It is undisputed that the claimant in this case was diagnosed with COPD but was not
       diagnosed with coal workers’ pneumoconiosis. Thus, the Commission did not err in finding
       that section 6(c)’s five-year statute of limitations did not apply to his claim.
¶ 21       The claimant argues that, because “coal miners pneumoconiosis” is not defined in the Act,
       we should apply the “ordinary and popularly understood meaning” of that term, which,
       according to the claimant, includes COPD. The claimant asserts that the medical community

           3
            Specifically, section 6(c) now provides that claims for disability caused by “coal miners
       pneumoconiosis” shall be barred unless such claims are filed with the Commission “within 5 years after
       the employee was last exposed where no compensation has been paid, or within 5 years after the last
       payment of compensation where any has been paid.” Id. In this case, the claimant’s last exposure was
       on September 24, 2004, and the employer paid no compensation after that date.

           4
            For example, the legislature prescribed a 25-year limitations period “[i]n cases of disability caused
       by exposure to radiological materials or equipment or asbestos.” 820 ILCS 310/6(c) (West 2008).

           5
            The claimant explicitly agreed with this conclusion in his motion for reconsideration before the
       circuit court. There, the claimant stated that “the legislature promulgated a statute of limitations that
       provides that a coal miner who has sustained damage to his lungs by means of coal dust exposure in the
       form of fibrosis (scaring [sic]) has five years to bring his or her claim,” but “[a] miner who has
       sustained damage in the form of emphysema or other form of [COPD] has only three years to file his or
       her claim.” As Dr. Mayer noted, coal workers’ pneumoconiosis involves fibrosis (or scarring) of the
       lung tissue caused by exposure to coal dust.

                                                       -6-
       recognizes that COPD caused by exposure to coal dust is a “form of” coal workers’
       pneumoconiosis. In support of this assertion, the claimant cites Dr. Mayer’s opinion. However,
       contrary to the claimant’s argument, Dr. Mayer did not opine that COPD was a type of coal
       workers’ pneumoconiosis. To the contrary, he expressly acknowledged that they were
       different conditions. For example, Dr. Mayer noted that coal workers’ pneumoconiosis is a
       “restrictive pulmonary impairment” of the lung tissue, whereas COPD is an “obstructive
       impairment” of the broncho trachea tree. Thus, Dr. Mayer acknowledged that the two
       conditions involve a different disease process and affect “different part[s] of the lung.”
       Moreover, Dr. Mayer stated that the “strict medical definition of Coal Worker’s
       Pneumoconiosis requires a finding of fibrosis (scaring) [sic] on the miner’s lung tissue,” and
       that this scarring “can frequently be seen on a chest x-ray.” By contrast, Dr. Mayer noted that
       obstructive impairments like COPD are more readily diagnosed by pulmonary function testing
       and that a “chest x-ray is not a good diagnostic tool for detecting emphysema” (one of the two
       types of COPD). The only similarities between COPD and coal workers’ pneumoconiosis
       noted by Dr. Mayer are that both conditions can arise from exposure to coal dust and both can
       result in major pulmonary impairment and death.
¶ 22       Further, one of the stated purposes of Dr. Mayer’s report was to demonstrate that exposure
       to coal dust “can and does cause[ ] [COPD] independent of any radiologic or other evidence of
       the existence of coal workers’ pneumoconiosis.” (Emphasis added.) Thus, Dr. Mayer’s entire
       report is premised on the assumption that COPD is a different condition than coal workers’
       pneumoconiosis. Dr. Mayer’s report reinforces this assumption by providing a detailed history
       of the current medical and epidemiological consensus that exposure to coal dust can cause
       COPD even in the absence of coal workers’ pneumoconiosis. Accordingly, although Dr.
       Mayer opined that there was no scientific or medical reason to apply a different limitations
       period to claims by coal miners alleging COPD (as opposed to coal workers’ pneumoconiosis),
       he never stated or implied that COPD was the same as coal workers’ pneumoconiosis or that
       the former was a type of the latter. To the contrary, his report unequivocally provides that they
       are two separate conditions.6
¶ 23       The claimant points to two other legal provisions in support of his argument that “coal
       miners pneumoconiosis” includes COPD. First, he relies upon section 1(d) of the Act (820
       ILCS 310/1(d) (West 2008)). That section provides, in relevant part, that “[i]f a deceased miner
       was employed for 10 years or more in one or more coal mines and died from a respirable
       disease there shall, effective July 1, 1973, be a rebuttable presumption that his or her death was
       due to pneumoconiosis.” 820 ILCS 310/1(d) (West 2008). Contrary to the claimant’s
       argument, this provision does not suggest that COPD is equivalent to (or a type of) coal
       workers’ pneumoconiosis. It merely suggests that: (1) pneumoconiosis is one of multiple types
       of respirable diseases that can be caused by exposure to coal dust; (2) if a miner who worked in
       a coal mine for 10 years or more dies from a respirable disease before he is diagnosed with
       pneumoconiosis, there will be a presumption that his death was caused by pneumoconiosis;
          6
            Moreover, although we have never addressed the precise question presented in this case, our
       appellate court has treated COPD and coal workers’ pneumoconiosis as separate conditions (i.e., we
       have assumed without deciding that they were different diseases) based on the medical evidence
       provided in several cases. See, e.g., Freeman United Coal Mining Co. v. Illinois Workers’
       Compensation Comm’n, 386 Ill. App. 3d 779 (2008); Shelton v. Industrial Comm’n, 267 Ill. App. 3d
211 (1994).

                                                   -7-
       and (3) that presumption may be rebutted by evidence that the miner died from some other type
       of respirable disease, such as COPD.
¶ 24        The presumption cited by the claimant does not apply in this case, because the claimant is
       still alive. But even if there was a rebuttable presumption of pneumoconiosis in this case, the
       presumption was rebutted by Dr. Houser, the claimant’s own independent medical
       examination physician, who opined that the claimant did not have pneumoconiosis.
¶ 25        The claimant also relies upon certain regulations promulgated by the DOL pursuant to the
       federal Black Lung Benefits Act (Black Lung Act) (30 U.S.C. § 901 et seq. (2006)). For
       purposes of the Black Lung Act, these regulations define “pneumoconiosis” as “a chronic dust
       disease of the lung and its sequelae, including respiratory and pulmonary impairments, arising
       out of coal mine employment.” 20 C.F.R. § 718.201(a) (2009). This definition includes both
       medical (or “clinical”) pneumoconiosis and statutory (or “legal”) pneumoconiosis. “Clinical
       pneumoconiosis” consists of “those diseases recognized by the medical community as
       pneumoconioses, i.e., the conditions characterized by permanent deposition of substantial
       amounts of particulate matter in the lungs and the fibrotic reaction of the lung tissue to that
       deposition caused by dust exposure in coal mine employment.” 20 C.F.R. § 718.201(a)(1)
       (2009). “Legal pneumoconiosis” is defined as “any chronic lung disease or impairment and its
       sequelae arising out of coal mine employment,” including “any chronic restrictive or
       obstructive pulmonary disease arising out of coal mine employment.” 20 C.F.R.
       § 718.201(a)(2) (2009). The regulation defines the phrase “arising out of coal mine
       employment” as including any chronic pulmonary disease or respiratory or pulmonary
       impairment “significantly related to, or substantially aggravated by, dust exposure in coal mine
       employment.” 20 C.F.R. § 718.201(b) (2009).
¶ 26        The claimant correctly notes that these federal regulations define “legal pneumoconiosis”
       as including COPD caused by exposure to coal dust. However, this fact does not support the
       claimant’s argument in this case because the Act does not define “pneumoconiosis” in a
       similar manner. Nor does it adopt or reference the federal regulations. As noted above, section
       6(c) of the Act leaves the term “coal miners pneumoconiosis” undefined, and nothing in the
       Act suggests that the legislature intended that term to include COPD. In fact, the legislature’s
       failure to include more expansive language supports the opposite inference, i.e., that the term
       includes only diagnosed cases of pneumoconiosis, not COPD.7
¶ 27        In sum, by its plain terms, the Act’s five-year statute of limitations applies exclusively to
       “coal miners pneumoconiosis,” not to COPD. 820 ILCS 310/6(c) (West 2008). It is undisputed
       that the claimant was diagnosed with COPD but was not diagnosed with coal workers’
       pneumoconiosis. The claimant does not argue that section 6(c) is ambiguous. Thus, the
       claimant’s claim for disability caused by COPD could be subject to the five-year limitations
       period only if “pneumoconiosis” is commonly understood as including COPD. However, Dr.
       Mayer’s opinion does not support this conclusion. In fact, Dr. Mayer’s expert report
       establishes the contrary proposition, i.e., that COPD and pneumoconiosis are separate
       conditions.


          7
            Moreover, it should be noted that, applying the more expansive definitions of pneumoconiosis
       contained in the federal regulations, the DOL found that the claimant did not have either medical or
       legal pneumoconiosis.

                                                    -8-
¶ 28        Relying upon Dr. Mayer’s opinion, the claimant argues that there is no medical or
       scientific reason for treating COPD and pneumoconiosis differently for purposes of the statute
       of limitations. However, this is an argument best addressed to the legislature. We must apply
       the Act’s unambiguous statute of limitations as written, and we may not amend the statute
       under the guise of interpretation. Hines v. Department of Public Aid, 221 Ill. 2d 222, 230
       (2006) (“Where, as here, the language of a statute is clear and unambiguous, the court must
       enforce it as written” and “may not annex new provisions or substitute different ones, or read
       into the statute exceptions, limitations, or conditions which the legislature did not express.”);
       In re Mary Ann P., 202 Ill. 2d 393, 409 (2002) (ruling that, where the legislature had not “seen
       fit to amend” a statute in the fashion advocated by the respondent, the supreme court would not
       “inject [that] provision into the statute” “under guise of statutory construction”); see also
       Plasters v. Industrial Comm’n, 246 Ill. App. 3d 1, 8 (1993).

¶ 29                                        2. Equal Protection
¶ 30       The claimant argues that interpreting the five-year limitations period under section 6(c) as
       applying to claims for coal workers’ pneumoconiosis but not to claims for COPD caused by
       exposure to coal dust violates the equal protection clause of the Illinois Constitution because it
       treats similar classes of claimants differently without a rational basis. The claimant urges us to
       construe the statute in a manner that avoids this “constitutional infirmity” by applying the
       five-year limitations period to his claim.
¶ 31       We disagree. As an initial matter, the claimant presented an equal protection argument for
       the first time in a motion for reconsideration before the circuit court. Thus, the claimant
       forfeited the argument by not raising it before the Commission. See, e.g., Carpetland U.S.A.,
       Inc. v. Illinois Department of Employment Security, 201 Ill. 2d 351, 397 (2002) (finding
       constitutional argument waived where it was raised before the circuit court but not before the
       administrative agency).8 Although administrative agencies “lack[ ] the authority to invalidate
       a statute on constitutional grounds or to question its validity” (id.), it is “ ‘[n]onetheless ***
       advisable to assert a constitutional challenge on the record before the administrative tribunal,
       because administrative review is confined to the proof offered before the agency’ ”(id.
       (quoting McGaw, 182 Ill. 2d at 278-79)). Such a practice avoids piecemeal litigation and
       allows opposing parties to present evidence and to build a record in opposition to a
       constitutional challenge. Carpetland U.S.A., 201 Ill. 2d at 397; McGaw, 182 Ill. 2d at 279.
¶ 32       We recognize that the rule that issues or defenses not raised before an administrative
       agency will be deemed waived and will not be considered for the first time on administrative
       review is “an admonition to the parties, not a limitation on the court’s jurisdiction,” and that
       “the waiver rule may be relaxed in order to maintain a uniform body of precedent or *** where

           8
            Moreover, the equal protection argument the claimant raised in the circuit court is different from
       the equal protection argument he raises on appeal. Before the circuit court, the claimant argued that the
       “statutory scheme devised by the Illinois legislature” in section 6(c) violated the equal protection
       clause. On appeal, he argues that the Commission’s and the circuit court’s interpretation of that
       statutory scheme to exclude his claim from the Act’s five-year limitations period violates the equal
       protection clause, and he disavows any argument that the statute itself is unconstitutional. Accordingly,
       the claimant arguably forfeited the argument he makes on appeal by not raising it before either the
       Commission or the circuit court.

                                                       -9-
       the interests of justice so require.” Daniels v. Industrial Comm’n, 201 Ill. 2d 160, 172 (2002).
       However, this is not such a case. If we are to consider whether it would be unconstitutional to
       limit the Act’s five-year limitations period to claims for coal workers’ pneumoconiosis (as the
       Commission did in this case), the employer and the Commission should first be given the
       opportunity to build a record in response to the constitutional challenge. See Carpetland
       U.S.A., 201 Ill. 2d at 397.9
¶ 33        In any event, if we were to address the claimant’s constitutional argument, we would reject
       it. The equal protection clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 2) requires
       the government to “treat similarly situated individuals in a similar manner.” (Internal quotation
       marks omitted.) Byrd v. Hamer, 408 Ill. App. 3d 467, 490 (2011). It does not preclude the State
       from enacting legislation that draws distinctions between different categories of people, but it
       does “prohibit the government from according different treatment to persons who have been
       placed by a statute into different classes on the basis of criteria wholly unrelated to the purpose
       of the legislation.” Jacobson v. Department of Public Aid, 171 Ill. 2d 314, 322 (1996). In
       reviewing a claim that a statute violates equal protection, the court applies different levels of
       scrutiny depending on the nature of the statutory classification involved. Id. at 322-23.
       Classifications based on race, national origin, sex, or illegitimacy, and classifications affecting
       fundamental rights receive heightened scrutiny. Id. at 323. In all other cases, the court employs
       only a “rational basis review.” Id. As the claimant correctly notes, rational basis review applies
       in this case.
¶ 34        Whether a rational basis exists for a classification presents a question of law, which we
       consider de novo. Cutinello v. Whitley, 161 Ill. 2d 409, 417 (1994). Under the rational basis
       test, a court’s review of a legislative classification is “limited and generally deferential.”
       Jacobson, 171 Ill. 2d at 323. The court simply inquires whether the method or means employed
       in the statute to achieve the stated goal or purpose of the legislation is rationally related to that
       goal. Id. at 323-24; see also Fumarolo v. Chicago Board of Education, 142 Ill. 2d 54, 74
       (1990). The legislation “carries a strong presumption of constitutionality,” and “if any set of
       facts can reasonably be conceived to justify the classification, it must be upheld.” Jacobson,
171 Ill. 2d at 324.


           9
             The employer also argues that the claimant violated Illinois Supreme Court Rule 19 by failing to
       serve an appropriate notice of his constitutional claim on the Attorney General or the Commission’s
       attorney. Ill. S. Ct. R. 19(a) (eff. Sept. 1, 2006). We disagree. Supreme Court Rule 19 requires that such
       notice be provided when the State or the political subdivision, agency, or officer affected by the
       constitutional challenge “is not already a party” to the action. Id. The purpose of this notice requirement
       is “to afford the State *** [or] agency *** the opportunity *** to intervene in the cause or proceeding
       for the purpose of defending the law or regulation challenged.” Ill. S. Ct. R. 19(c) (eff. Sept. 1, 2006).
       Here, the Commission is a named party to the action and has received the claimant’s briefs before the
       circuit and appellate courts. Thus, Rule 19 does not require the claimant to provide additional notice to
       the Commission’s attorney. Moreover, on appeal, the claimant is challenging the constitutionality of
       the Commission’s and the circuit court’s interpretation of section 6(c) of the Act (which he deems
       erroneous), not the constitutionality of the statute itself. Thus, the claimant does not need to provide
       notice of this argument to the Attorney General. The claimant arguably should have provided notice to
       the Attorney General when he challenged the constitutionality of section 6(c) of the Act before the
       circuit court. However, he has abandoned that challenge on appeal, so such notice is no longer required.

                                                       - 10 -
¶ 35       Interpreting section 6(c)’s five-year statute of limitations as applying only to claims
       involving coal workers’ pneumoconiosis (and not to claims involving COPD caused by
       exposure to coal dust) does not violate the equal protection clause because this interpretation of
       the statute does not treat “similarly situated” individuals differently. All coal miners diagnosed
       with coal workers’ pneumoconiosis have five years to file their claims, and all coal miners
       diagnosed with COPD (but not pneumoconiosis) have three years to file their claims. As noted
       above, coal workers’ pneumoconiosis and COPD are different conditions which involve
       different disease processes that affect different parts of the lung and that are diagnosed through
       different procedures. Thus, miners suffering from pneumoconiosis are not “similarly situated”
       to miners suffering from COPD, even where the COPD is caused by exposure to coal dust.
       Because these miners are not similarly situated, the government may treat them differently
       without running afoul of the equal protection clause.

¶ 36                                       CONCLUSION
¶ 37   For the foregoing reasons, we affirm the judgment of the circuit court of Randolph County,
       which confirmed the Commission’s ruling.

¶ 38   Affirmed.




                                                   - 11 -